UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-4167



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

           versus


PETER F. BLACKMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:04-cv-00046-nkm)


Argued:   February 2, 2007                    Decided:   May 31, 2007


Before WILKINS, Chief Judge, and SHEDD and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: James Herr Rodio, HOLLAND & KNIGHT, L.L.P., McLean,
Virginia, for Appellant. William Frederick Gould, Assistant United
States   Attorney,   OFFICE   OF  THE   UNITED   STATES  ATTORNEY,
Charlottesville, Virginia, for Appellee. ON BRIEF: David S. Black,
HOLLAND & KNIGHT, L.L.P., McLean, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Peter F. Blackman appeals his conviction for misdemeanor

criminal contempt.   Finding no error, we affirm.



                                I.

     In 2002, Blackman purchased Eastern View Farm, a historic

manor house located on a 250-acre site in Louisa County, Virginia.

When he purchased the property, Blackman envisioned substantially

remodeling and enlarging the house.    Because the entire property

was subject to a preservation easement monitored by the National

Park Service (NPS or Government), Blackman submitted three drafts

of renovation plans detailing his proposed changes to the house.

The renovation plans called for removing the existing front porch,

raising the kitchen porch roof, adding windows, replacing the

siding, and enlarging the basement.   Blackman also wanted to alter

the footprint of the home from a “T-plan” to an “H-shaped plan” by

constructing a “south addition” and a sun room.     The NPS rejected

all three sets of renovation plans submitted by Blackman.

     Blackman and the NPS reached an impasse by the fall of 2003.

Deciding that submitting additional proposed renovation plans to

the NPS would be futile, Blackman retained an attorney.        In a

letter dated January 13, 2004, Blackman (through his attorney)

stated that he would “commence the Rehabilitation at a time of his

choosing, without further notice to [the NPS], in accordance with


                                 2
the attached elevations.”         J.A. 25.             The NPS responded that

Blackman would be violating the historic easement if he proceeded

with his renovation plans without NPS approval.                    Subsequently,

Blackman removed the front porch from the home.

      On June 14, 2004, after the porch was removed, the NPS sought

declaratory and injunctive relief in the district court.                         Of

interest to both parties was the siding on the manor house, which

the   Government   considered    part       of   the   historic    value   of   the

property and therefore protected by the easement.                 Two days later,

the     district   court    granted     a    temporary      restraining     order

prohibiting Blackman from undertaking any renovation work on the

home, including the removal of the siding, “unless he ha[d] first

obtained written approval from the [NPS].”               Id. at 30.

      In July 2004, Blackman requested approval to remove sections

of deteriorated siding in order to prevent additional water damage

and decay.     The NPS denied his request.              During an August 2004

injunction hearing, both parties focused their arguments on whether

Blackman should be able to remove the historic siding from the

home.     According to the NPS, “the historic siding was the only

significant construction/demolition issue” at the time of the

hearing because Blackman had already removed the front porch.

Appellee’s Br. at 3.       Blackman presented evidence from two experts

who testified that removal and replacement of the siding were

required to preserve the house in its present condition.                   One of


                                        3
Blackman’s witnesses also testified that the house was contaminated

with toxic mold that threatened the health of the inhabitants.

      The   district   court    subsequently    entered        a    preliminary

injunction prohibiting Blackman from “engaging in any type of

renovation” without prior NPS approval.             J.A. 37.       Blackman was

allowed to undertake “basic maintenance and preservation of the

manor house in its present state” without obtaining NPS approval.

Id.

      In January 2005, Blackman removed the siding from three

exterior walls of the home and wrapped the exposed walls with

Tyvek, a fiberglass sheathing product designed to repel water. The

work was done without prior NPS approval or court permission.                The

Government moved for an order requiring Blackman to show cause why

he should not be held in criminal contempt.                The motion was

granted.    Based on Blackman’s actions, the district court found

Blackman guilty of misdemeanor contempt of court for violating the

preliminary injunction and fined him $4,000.



                                     II.

      Having reviewed the parties’ briefs and the applicable law,

and having had the benefit of oral argument, we conclude that there

was   sufficient   evidence    to   support   the    determination      of   the

district court that Blackman willfully violated the clear terms of

the preliminary injunction.         See Richmond Black Police Officers


                                      4
Ass’n. v. City of Richmond, 548 F.2d 123, 129 (4th Cir. 1977)

(stating standard of review).   Accordingly, Blackman’s conviction

for criminal contempt is affirmed.

                                                          AFFIRMED




                                 5